DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MISAEL RODRIGUEZ,
                             Appellant,

                                    v.

                      JURRIELL WASHINGTON,
                             Appellee.

                              No. 4D19-2463

                              [April 2, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 2017DR003902.

  David M. Scott of Florida Family Law Clinic, LLC, Fort Lauderdale, for
appellant.

  Randy Kaye Garvey of Law Offices of Randy Kaye Garvey, P.A., Palm
Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.